Name: Council Decision (CFSP) 2017/1385 of 25 July 2017 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA)
 Type: Decision
 Subject Matter: criminal law;  defence;  European construction;  Africa;  migration;  regions and regional policy;  cooperation policy;  natural environment
 Date Published: 2017-07-26

 26.7.2017 EN Official Journal of the European Union L 194/61 COUNCIL DECISION (CFSP) 2017/1385 of 25 July 2017 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2015, the Council adopted Decision (CFSP) 2015/778 (1). (2) On 20 June 2016, the Council adopted Decision (CFSP) 2016/993, (2) which amended Decision (CFSP) 2015/778 by extending the operation's mandate until 27 July 2017 and by adding two supporting tasks to EUNAVFOR MED operation SOPHIA's mandate, namely capacity building and training of the Libyan Coastguard and Navy, and contributing to information sharing and to the implementation of the UN arms embargo on the high seas off the coast of Libya. (3) On 19 December 2016, the Council adopted Decision (CFSP) 2016/2314, (3) which enhanced the authorisations granted to EUNAVFOR MED operation SOPHIA to exchange information with relevant actors. (4) On 3 February 2017, the Malta Declaration by the members of the European Council on the external aspects of migration: addressing the Central Mediterranean route affirmed that priority will notably be given to training, equipment and support to the Libyan national Coast Guard and other relevant agencies and to further efforts to disrupt the business model of smugglers through enhanced operational action, within an integrated approach involving Libya and other countries on the route as well as relevant international partners, engaged Member States, CSDP missions and operations, Europol and the European Border and Coast Guard Agency (Frontex). (5) On 6 February 2017, in its conclusions on Libya, the Council stated that EUNAVFOR MED operation SOPHIA will continue to focus on disrupting the business model of human smuggling and trafficking networks; in addition, it will continue to implement its two supporting tasks. (6) The contribution by EUNAVFOR MED operation SOPHIA to information sharing may also contribute to implementing UN Security Council Resolutions (UNSCR) 2146 (2014) and UNSCR 2362 (2017). (7) On 12 June 2017, by UNSCR 2357 (2017), the UN Security Council renewed the authorisations granted by UNSCR 2292 (2016), which concerns the strict implementation of the arms embargo on the high seas off the coast of Libya. (8) On 23 June 2017, the European Council notably underlined in its conclusions that the disruption of the business model of human smugglers and traffickers remains a key objective, and that training and equipping the Libyan Coast Guard is a key component of the EU approach in this regard. (9) On 4 July 2017, based on the strategic review of the operation, the Political and Security Committee agreed to extend the mandate of EUNAVFOR MED operation SOPHIA until 31 December 2018. (10) Decision (CFSP) 2015/778 should be amended accordingly. (11) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the TEU and to the Treaty on the Functioning of the European Union (TFEU), Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/778 is amended as follows: (1) In Article 2(4), the last sentence is replaced by the following: It may transmit such data as well as data related to the vessels and equipment used by such persons, and the relevant information acquired while carrying out this core task, to the relevant law enforcement authorities of Member States and to competent Union bodies.. (2) In Article 2a, the following paragraph is added: 4a. For the purpose of the supporting task referred to in paragraph 1, a monitoring mechanism shall be established in close coordination with other relevant stakeholders.. (3) In Article 2b, the following paragraph is added: 4. In addition, in the Area of Operation, and within its means and capabilities, EUNAVFOR MED operation SOPHIA shall conduct surveillance activities and gather information on illegal trafficking, including information on crude oil and other illegal exports that are contrary to UNSCR 2146 (2014) and UNSCR 2362 (2017), thereby contributing to situational awareness and to maritime security in the Central Mediterranean. The information gathered in this context may be released to the legitimate Libyan authorities and to the relevant law enforcement authorities of Member States and to competent Union bodies.. (4) In Article 11, the following paragraph is added: 4. For the period 28 July 2017 to 31 December 2018, the reference amount for the common costs of EUNAVFOR MED operation SOPHIA shall be EUR 6 000 000. The percentage of the reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 0 % both in commitments and payments.. (5) In Article 13, the second paragraph is replaced by the following: EUNAVFOR MED operation SOPHIA shall end on 31 December 2018.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 July 2017. For the Council The President M. MAASIKAS (1) Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 122, 19.5.2015, p. 31). (2) Council Decision (CFSP) 2016/993 of 20 June 2016 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 162, 21.6.2016, p. 18). (3) Council Decision (CFSP) 2016/2314 of 19 December 2016 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 345, 20.12.2016, p. 62).